Citation Nr: 9933822	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for weakness as 
secondary to an undiagnosed illness.

2.  Entitlement to service connection for tiredness as 
secondary to an undiagnosed illness.

3.  Entitlement to service connection for subjective decrease 
in feeling in the extremities as secondary to an undiagnosed 
illness.

4.  Entitlement to service connection for memory loss as 
secondary to an undiagnosed illness.

5.  Entitlement to service connection for sinusitis, to 
include a claim for service connection as secondary to an 
undiagnosed illness.

6.  Entitlement to service connection for a cold injury to 
fingers and toes as secondary to cold exposure.

7.  Entitlement to service connection for a left ankle 
disorder as secondary to a service-connected right ankle 
disorder.

8.  Entitlement to service connection for Dupuytren's 
Contractures of the hands.

9.  Entitlement to service connection for 
hypogammaglobulinemia, to include a claim for service 
connection as secondary to an undiagnosed illness.

10.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with spondylosis and degenerative changes for 
the period of May 1, 1992 to May 7, 1993.

11.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with spondylosis and degenerative changes from 
May 7, 1993.

12.  Entitlement to an evaluation in excess of 10 percent for 
cervical spondylitis with upper right extremity radiculopathy 
and arthritis, from May 1, 1992.

13.  Entitlement to a compensable evaluation for a right 
ankle disorder for the period of May 1, 1992 to December 14, 
1994.

14.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disorder, from December 14, 1994.

15.  Entitlement to a compensable evaluation for arthritis of 
the right knee.

16.  Entitlement to a compensable evaluation for arthritis of 
the left knee.

17.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

18.  Entitlement to an earlier effective date for combined 
increased evaluations of 40 percent (currently May 7, 1993), 
and for 60 percent (currently January 17, 1995).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1974, and from April 1976 to April 1992.  The veteran had 
Southwest Asia service from August 1990 to March 1991, and is 
the recipient of various medals and commendations which 
include the Combat Infantryman's Badge and the Saudi Kuwait 
Liberation Medal.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's hearing before the Board in May 
1999, the veteran acknowledged that the issues that were 
identified by the Board at that time were the issues for 
which he was currently seeking appellate consideration.  
Other issues that had been certified for appellate review or 
may have otherwise been sufficiently developed for appellate 
consideration, included entitlement to service connection for 
a stomach disorder, entitlement to service connection for 
chest pain and left forearm disorder as secondary to an 
undiagnosed illness, entitlement to service connection for a 
skin rash, entitlement to service connection for a sleeping 
disorder, and entitlement to service connection for tinnitus.  
The veteran had also previously sought entitlement to 
increased evaluations for a right ring finger disorder, 
lipoma of the left thigh, bone spurs of the left elbow, and 
bilateral hearing loss.  In this regard, the case of Tomlin 
v. Brown, 5 Vet. App. 355 (1993) held that oral statements at 
a personal hearing which were later transcribed met the 
requirement that a notice of disagreement be "in writing," 
and the Board finds that there is no reason that a transcript 
can not similarly serve as a writing for purposes of the 
withdrawal of a substantive appeal under 38 C.F.R. 
§ 20.204(b) (1999).  Consequently, based on the above, the 
Board will only consider those issues that were specifically 
addressed at the May 1999 hearing before the Board.

In view of the Board's grant of an earlier effective date for 
service connection for arthritis of the right and left knee, 
the issue of entitlement to an increased evaluation for these 
disabilities will be remanded for the purpose of affording 
the regional office (RO) an opportunity to determine the 
level of disability for these disabilities (and to give the 
veteran an opportunity to respond to the RO's determination), 
effective from May 1, 1992.  The issue of entitlement to an 
earlier effective date for PTSD will also be remanded, as 
discussed more fully below.

The Board further notes that it has modified some of the 
increased rating issues to account for incremental increases 
granted by the RO since May 1, 1992, and in order to comply 
with the case of Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, while the Board referred to the issue of 
entitlement to service connection for residuals of cold 
injury to the fingers and toes as secondary to either 
exposure to cold or as due to an undiagnosed illness at the 
time of the veteran's hearing before the Board in May 1999, 
the Board finds that it is clear from the veteran's testimony 
and other allegations and statements of record that the 
veteran's claim for service connection for residuals of cold 
injury is solely predicated on the veteran's alleged exposure 
to cold weather while stationed in Germany.  Consequently, 
the issue on appeal is limited to consideration of 
entitlement to service connection on that basis.



FINDINGS OF FACT

1.  The veteran has presented objective evidence of chronic 
disability manifested by symptoms of fatigue, including 
weakness and tiredness, due to an undiagnosed illness.

2.  The veteran has presented objective evidence of chronic 
disability manifested by neuropsychological and neurological 
symptoms, including subjective decrease in feeling in the 
extremities and memory loss, due to an undiagnosed illness.

3.  The veteran's diagnosed sinusitis was not shown in active 
service and there is no medical evidence of sinusitis 
causally linked to service.

4.  The veteran's diagnosed Dupuytren's Contractures of the 
hands was not shown in service and there is no medical 
evidence of current disability associated with Dupuytren's 
Contractures of the hands casually linked to service. 

5.  The veteran's diagnosed hypogammaglobulinemia was not 
shown in service and there is no medical evidence of current 
disability associated with hypogammaglobulinemia causally 
linked to service.

6.  Disability associated with cold injury to the fingers and 
toes was not shown in service and is not currently shown; 
there is no competent medical evidence of disability 
associated with cold injury to the fingers and toes causally 
linked to service.

7.  A left ankle disorder was shown in service; current 
residuals of a left ankle disorder are sufficient to 
establish service connection.

8.  For the period of May 1, 1992 to May 2, 1995, the 
veteran's cervical spondylitis was manifested by symptoms 
that were not productive of more than slight limitation of 
motion of the cervical spine or mild intervertebral disc 
syndrome. 

9.  Since May 2, 1995, the veteran's cervical spondylitis has 
been manifested by symptoms that were productive of moderate 
but not severe or pronounced impairment.

10.  For the period of May 1, 1992 to May 7, 1993, the 
veteran's back disability was manifested by symptoms that 
were not productive of more than characteristic pain on 
motion, slight limitation of motion of the lumbar spine, or 
mild intervertebral disc syndrome.

11.  Since May 7, 1993, the veteran's back disability has 
been manifested by symptoms that were productive of moderate 
but not severe or pronounced impairment.

12.  For the period of May 1, 1992 to December 14, 1994, the 
veteran's right ankle disorder was manifested by symptoms 
that were not productive of more than slight impairment.

13.  Since December 14, 1994, the veteran's right ankle 
disorder has been manifested by symptoms that were productive 
of moderate but not marked, moderately severe, or severe 
impairment.

14.  A claim for service connection for arthritis of the 
knees was received within one year of the veteran's discharge 
from service in April 1992.


CONCLUSIONS OF LAW

1.  Undiagnosed illness manifested by chronic symptoms of 
fatigue which include weakness and tiredness, was incurred in 
active service in Southwest Asia.  38 U.S.C.A. §§ 1117, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.317 
(1999).

2.  Undiagnosed illness manifested by chronic neurological 
and neuropsychological symptoms which include subjective 
decrease in feeling in the extremities and memory loss, was 
incurred in active service in Southwest Asia.  38 U.S.C.A. §§ 
1117, 5107(b); 38 C.F.R. §§ 3.102, 3.317.

3.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for Dupuytren's 
Contractures of the hands is not well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim for service connection for 
hypogammaglobulinemia is not well grounded.  38 U.S.C.A. § 
5107(a). 

6.  The claim for service connection for cold injury to the 
fingers and toes is not well grounded.  38 U.S.C.A. 
§ 5107(a).

7.  A left ankle disorder was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).

8.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's cervical spondylitis for the period 
of May 1, 1992 to May 2, 1995, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285, 5286, 5287, 
5290, 5293 (1999).

9.  The schedular criteria for an evaluation of 20 percent, 
but not higher, for the veteran's cervical spondylitis, from 
May 2, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5285, 5286, 5287, 5290, 5293.

10.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's back disability for the period of 
May 1, 1992 to May 7, 1993, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293, 5295.

11.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's back disability from May 7, 1993, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5289, 5292, 5293, 5295.

12.  The schedular criteria for a compensable evaluation for 
the veteran's right ankle disorder for the period of May 1, 
1992 to December 14, 1994, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5270, 5271, 5284.

13.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's right ankle disorder from December 
14, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5270, 5271, 5284.

14.  The criteria for an effective date of May 1, 1992 for 
the grant of service connection for arthritis of the right 
and left knee, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Weakness, Tiredness, Subjective 
Decrease in Feeling in Extremities, Memory Loss, and 
Sinusitis, Claimed as Secondary to an Undiagnosed Illness

Background

The appellant is seeking service connection for various 
claimed disabilities.  Under pertinent law and Department of 
Veterans Affairs (VA) regulations, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(1999).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection of the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain stated disabilities, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(1999).  For purposes of § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, nonmedical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2) (1999).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a).

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

The veteran's DD Form 214 indicates that the veteran had six 
years and seven months of foreign service, and that he was 
the recipient of the Combat Infantryman's Badge and the Saudi 
Kuwait Liberation Medal.

Service medical records reflect that at the time of a 
physical examination in January 1978, the veteran reported a 
history of an unknown and undiagnosed illness in Japan in 
1971 with no recurrence.  In June 1991, the veteran reported 
low back pain for the previous three years and that his lower 
extremities would "go to sleep every night."  Retirement 
examination in November 1991 revealed negative findings with 
respect to the sinuses and extremities, and no history of 
sinusitis, paralysis, neuritis, or head injury.  

In February 1992, it was noted that the veteran complained of 
intermittent episodes of numbness of the hands, in which he 
would not know whether his hand had been struck or cut.  It 
was also noted that he had a history of a cold weather 
injury.  Physical examination at this time revealed that 
neurological sensation was intact with 5/5 muscle strength 
and deep tendon reflexes were 2+ bilaterally.  The assessment 
was subjective parasthesias of questionable etiology which 
might be secondary to cold weather.

VA outpatient records from July 1992 reflect that the veteran 
complained of weakness and numbness on the right side of his 
body of unknown cause.  He further indicated that for the 
previous months, he had been experiencing right upper 
extremity numbness, intermittently, occasionally awakening 
him at night.  Over the previous one to two weeks, he also 
reported numbness in the posterior aspect of the right leg 
and plantar surface of the right foot.  Another complaint was 
a decrease in perception of pain (did not feel cuts) over his 
entire body, which the veteran contributed to "antidote for 
nerve agents" he received while in Saudi Arabia.  Physical 
examination revealed no weakness and the diagnosis included 
possible cervical spine radiculopathy and possible peripheral 
neuropathy.  July and August 1992 nerve conduction velocity 
studies were interpreted to reveal normal findings in the 
lower extremities and median nerves, diminished sensory nerve 
conduction velocities in both ulnar nerves, and bilateral 
ulnar nerve neuropathy, worse on the right.

September 1992 Army hospital outpatient treatment revealed 
that the veteran complained of a sinus problem (irritation of 
the left nostril with foul taste in the mouth for the 
previous six days).  He also complained of sinus fullness and 
noted that he had had a tooth extracted recently.  
Examination revealed postnasal drip.  The assessment was 
sinusitis.

VA general medical examination in September 1992 revealed 
that the veteran was a veteran of Desert Shield and Desert 
Storm and that he had had his discharge physical at Fort 
Campbell, Kentucky in December "1990."  It was noted that 
he had been followed by the neurology clinic at the VA 
medical center and that this was his first compensation and 
pension examination.  The veteran's complaints by history 
included skin numbness and right arm numbness.  He also 
reported that he had worked as a clerk at a market since 
March 1992.  

With respect to the numbness of the right arm, the veteran 
indicated that this had occurred for over two months prior to 
this examination.  He further indicated that this occurred in 
the entire right arm and that he had been referred from Fort 
Belvior to the neurologist at the VA medical center, Dr. V.  
He had been told that it was "arthritis of the neck."  A 
July 1992 computed tomography (CT) scan was reportedly 
negative and the neurological examination showed no weakness 
and normal deep tendon reflexes.  Sensory examination by Dr. 
V. showed decreased pin prick in the L4 distribution 
bilaterally, in the L5 distribution on the left, and also 
decreased pin prick on the dorsum of the right foot.  Dr. V. 
went on the state that the veteran had a possible right C5 
radiculopathy and that there might be some lumbar 
degenerative joint disease (DJD) with possible radiculopathy 
at an unknown level.  She reportedly questioned a peripheral 
neuropathy as the veteran had normal nerve conduction 
velocities of the upper and lower extremities.  It was noted 
that there was diminished sensory nerve conduction velocity 
in the bilateral ulnar nerves and a notation of bilateral 
sensory ulnar nerve neuropathy that was worse on the left.  
The veteran reported that his numbness in the right was 
currently intermittent.  

With regard to the numbness of the skin, the veteran stated 
that this occurred over the entire body, noting his inability 
to feel scratches, and that this began when he started to 
take the nerve antidote during his duty in Saudi Arabia.  The 
numbness occurred during the two month period that he took 
the pills and the numbness still continued to occur.  

Nervous system examination revealed normal motor examination 
and strength throughout.  In fact, the veteran was noted to 
have good muscle tone and to be very strong.  Sensory 
examination also revealed negative findings, and deep tendon 
reflexes were 2+ and equal in the biceps and triceps, knee 
and ankle jerks bilaterally.  All in all, the examiner 
concluded that the neurological examination was normal in its 
entirety.  The diagnoses included cervical spondylosis with 
right upper extremity radiculopathy and report of numbness of 
the skin over the entire body, with no physical evidence of 
this at this time.  It was further noted that the veteran had 
multiple subjective complaints which did not fit the 
objective findings.

At the veteran's VA neuropsychiatric examination in September 
1992, objective examination revealed that recent memory was 
slightly impaired, but that immediate and remote memories 
were intact.

VA auditory brainstem examination in February 1993 was 
interpreted to reveal negative findings.  VA records from 
March 1993 reflect that the veteran complained of problems 
with his sinuses and the impression included sinusitis.

VA outpatient records from May 1993 indicate that the 
veteran's left maxillary sinusitis had improved but had not 
resolved.  August 1993 VA records reflect the medical opinion 
that a tooth extraction in July 1992 could have caused a 
sinus infection.

At the veteran's personal hearing in September 1993, the 
veteran testified that he experienced radiculopathy and 
numbness in the right arm which limited his employment 
possibilities (transcript (T.) at p. 4).  The veteran's claim 
for service connection for skin numbness was separate from 
the claim relating to the numbness of the right arm (T. at 
pp. 4-5).  The veteran reported that his arm would go to 
sleep on him an average of two or three times a week (T. at 
p. 6).  Now that the problem had been identified as a 
cervical problem, the veteran had not returned for further 
treatment and had been taking Motrin (T. at p. 6).  

The veteran described how his skin numbness caused him to 
sustain bruises and cuts without any immediate sensation (T. 
at pp. 24-25).  He further related that this problem began 
about a year before he got out of the service, and that when 
he went in for evaluation, he was told that the pills that he 
had been taking were safe (T. at pp. 25-26).  Since he had 
separated from the service, he had been self-medicating, and 
again noted that his skin numbness was intermittent (T. at 
pp. 26-27).  With respect to his claim for service connection 
for sinuses, the veteran claimed that it began in 
approximately 1982, at which time he complained of runny eyes 
and a runny nose related to hay fever (T. at pp. 40-41).  He 
continued to complain of this condition throughout the 
remainder of his service, but he was not given any medication 
(T. at p. 41).  After he got out of the service, he continued 
to complain about this problem at the VA medical center, and 
later received treatment and medication (T. at p. 42).  The 
veteran further indicated that his sinuses worsened after a 
tooth extraction in September 1992 that would not have 
occurred if he had been provided with proper dental care at 
an earlier point in time (T. at pp. 42-43).  

VA outpatient records from September 1993 reflect a history 
of "questionable" weakness of the left lower extremity.  VA 
sinus X-rays from May and August 1993 were interpreted to 
reveal complete opacification of the left maxillary antrum 
which was found to be consistent with chronic left maxillary 
sinusitis.  September 1993 studies revealed some early 
clouding of the frontal sinuses, which was also indicated to 
be consistent with chronic sinusitis.  

VA general medical examination in December 1994 revealed that 
the veteran reported a history of service in Germany and in 
the Persian Gulf.  At this time, the veteran complained of 
numbness over his entire body, aching of the joints, memory 
loss, weakness, and chronic tiredness, all secondary to 
exposure to oil smoke.  With respect to his complaint of body 
numbness, the veteran indicated that he first complained 
about this in 1991, that it lasted for 2 1/2 years, and that 
it was now coming back.  At this time, he reportedly could 
not feel cuts and bruises.  He also noted that the numbness 
was intermittent, and that he had twitching of the right eye, 
shoulders, arms and legs.  The veteran further indicated that 
he had a hard time remembering things.  He maintained that he 
had experienced memory loss for the previous 2 1/2 years and 
that it was getting worse.

The veteran further stated that menial tasks would cause him 
to become tired.  The veteran indicated that he had 
occasional sinus problems, and had a right-sided flush at the 
VA approximately one year earlier.  His sinuses were now 
okay.  He used salt-water nasal spray 4 times a day and this 
kept his sinuses okay.  Physical examination revealed that 
the sinuses were normal, and strength was indicated to be 
normal in the upper and lower extremities.  Light touch was 
noted to be decreased on the right arm and hands, and the 
medial and lateral left foot.  Neurological examination was 
indicated to reveal normal reflexes.  The diagnoses included 
history of numbness in the entire body with normal 
examination and blood work, and history of memory loss, 
weakness and tiredness.

VA outpatient records from May 1995 reveal complaints of 
constant fatigue and assessments which included atopic 
rhinitis, mild hypoglycemia, and chronic fatigue. 

Additional VA outpatient records for the period of August 
1995 to March 1996 reveal that in August 1995, the veteran 
was again examined for fatigue and aching joints, and the 
assessment included chronic fatigue disorder.  At this time, 
it was also noted that the veteran was to undergo X-rays of 
the sinuses.  

VA neuropsychological consultation in September 1995 revealed 
complaints of memory difficulties and that the veteran's 
history was significant for head injuries during service.  
The veteran further noted that there had been a question of 
Lyme's disease and chronic pain syndrome since 1992.  He 
observed that his symptoms started shortly after coming back 
from the Gulf.  He then retired eight months later.  Since 
the Gulf experience, he had had memory problems in tracking 
day-to-day activities.  Mental status examination revealed 
that there were indeed cognitive difficulties, and the 
diagnostic impression was mild to moderate impairment in 
certain areas of cognitive functioning.  It was further noted 
that there was no obvious evidence of a thought disorder or 
depression except for frustration with his physical and 
memory difficulties.

VA neuropsychological consultation in October 1995 revealed 
that the veteran had been tested with respect to his memory 
problems and reported a continuation and increase in such 
cognitive symptoms as forgetfulness, loss of spatial 
orientation, perception of speed, and inattention.  Memory 
scores, as measured by recall of paragraphs and designs, was 
found to be perhaps not as bad as the veteran perceived it to 
be.  The diagnostic impression was moderate impairment, with 
possible greater left hemisphere involvement.  It was noted 
that the veteran complained of a number of unexplained 
symptoms which, according to him, were of more recent origin 
than the after-effects of head injury and drinking.  Some 
were indicated to be neurological and some were noted to 
sound as if they were related to a diffuse neuropsychological 
problem.

VA neuroeducational evaluation in November 1995 revealed that 
recent test results were found to reflect that the veteran's 
intellectual functioning fell within the average range with 
relatively low scores on measures requiring attention and 
visual fine motor coordination.  Overall, the assessment was 
noted to be suggestive of possible neurological involvement 
greater in the left hemisphere.  At this time, the veteran 
reported low energy levels and constant fatigue.  Although he 
noted a prior problem with reading, he had been having more 
difficulty reading since the Gulf War.  One area of 
significant noted weakness was observed in short-term 
auditory memory.  Results of the Learning Efficiency Test 
were interpreted to reveal that the veteran was experiencing 
difficulty in immediate, short-term, and long-term recall 
abilities, and there was a strikingly similar pattern noted 
between his visual and auditory memory patterns.  Overall, 
his visual memory was slightly more developed than his 
auditory patterns.  Significant weaknesses were observed in 
immediate recall, short-term recall and long-term recall 
abilities.  His long-term recall abilities were found to fall 
basically below the first percentile while his short-term 
recall abilities fell basically at the second percentile.  
The examiner noted that this would indicate that, of 100 
persons his age taking this test, approximately 98 to 99 
percent would tend to score higher than he did.

Results of the Benton Test of Visual Retention revealed that 
the veteran displayed some evidence of possible mild diffuse 
neurological involvement.  The examiner summarized that his 
previous test results revealed diffuse neurological 
impairment, especially in the left hemisphere, and that 
current results revealed that his intellectual function fell 
basically within normal parameters.  There was, however, a 
significant pattern of relative cognitive strengths and 
weaknesses, and weaknesses were observed in short-term 
memory.  The results also revealed significant weakness in 
immediate recall, short-term recall, and long-term abilities, 
and in both visual and auditory modalities.  Tests of his 
visual memory and visual fine motor functioning revealed 
relative weaknesses and were found to be suggestive of 
possible mild organic involvement.  It was the examiner's 
opinion that the veteran was experiencing a developmental 
learning disorder associated with reading and language arts, 
and that he demonstrated weaknesses in both memory and 
attentional processes.  The etiology of these difficulties 
was noted to be unclear; however, there was a possibility 
that the problems were developmental in nature and might have 
been exacerbated by mild neurological insults.

A VA CT scan of the head in November 1995 reported a history 
of chronic fatigue syndrome for the previous 2 to 3 years, 
and moderate organic brain syndrome which had been reportedly 
diagnosed recently by the neuropsychiatry service.  The CT 
scan was interpreted to reveal no definite abnormality in the 
cerebral hemisphere, cerebellar hemisphere, brainstem and 
ventricle, and the impression was negative scan of the head.  
In November 1995, it was also noted that moderate brain 
dysfunction had been diagnosed by Dr. R. G.  In March 1996, 
the assessments included chronic fatigue syndrome, acute 
upper respiratory infection considered to be representative 
of early sinusitis, and chronic rhinitis.  

In an August 1996 letter from a counselor at the veteran's 
college, the counselor relates some of the findings regarding 
the veteran's learning disabilities, and methods for 
enhancing the education process in view of those 
disabilities.

In a statement dated in April 1997, the veteran's spouse 
indicated that since the veteran's return from the Persian 
Gulf five years earlier, she had noticed memory difficulties, 
problems with fatigue, and decreased energy level, strength, 
and muscle tone.

A VA PTSD examination in May 1997 revealed diagnoses which 
included chronic fatigue syndrome.

A VA general medical examination in May 1997 indicated that 
this examination was conducted for the purpose of evaluating 
symptoms which included numbness in the entire body, aches in 
all joints, weakness and tiredness, memory loss, and mutated 
blood cells.  Additional issues for consideration included 
whether memory loss existed and if so, whether they were 
components of a diagnosed psychiatric disability or other 
diagnosed entity; whether chronic fatigue syndrome was a 
separate disorder from an undiagnosed illness; whether the 
diagnostic criteria for chronic fatigue syndrome were met; 
whether the conditions claimed were due to an undiagnosed 
illness that currently existed and if so, whether they were 
components of chronic fatigue syndrome or separately 
diagnosed conditions or separate disorders due to undiagnosed 
illness; and whether numbness in the entire body currently 
existed and if so, whether it was a component of existing 
service connected disabilities or a separately diagnosed 
condition or a separate disorder due to an undiagnosed 
illness.  

The veteran again provided a history of numbness over his 
whole body upon his return from the Persian Gulf, memory 
problems, and mutated blood cells.  At this time, the veteran 
also wanted to be evaluated for other disorders; however, the 
examiner refused to do so.  Examination revealed examination 
of the head and face was negative.  Examination of the sinus 
also revealed negative findings.  The veteran reported no 
current numbness and neurological examination revealed normal 
findings.  

The diagnoses included numbness over the whole body which was 
a subjective complaint, and which might be due to undiagnosed 
illness, and fatigue, which did not meet the strict criteria 
for chronic fatigue syndrome, and which had been discussed 
with Dr. D., who agreed that he gave chronic fatigue syndrome 
as a working diagnosis, but that it did not meet all of the 
criteria.  It was further noted that fatigue was probably 
part of the symptoms that should be considered due to an 
undiagnosed illness.  Other diagnoses at this time included 
memory loss for which the veteran underwent a 
neuropsychiatric evaluation by Dr. G. in September and 
October of 1995, and which produced a diagnostic impression 
of moderate impairment, which was to say organic brain 
syndrome, which this examiner considered to be of unknown 
etiology and could be due to undiagnosed illness, and mutated 
blood cells, the entity of which the examiner was not 
familiar.  

VA psychological consultation in November 1997 indicated that 
the veteran showed definite cognitive deficits in 1995, and 
that in November 1997, he appeared to be worsening.  On 
memory tasks, it was noted that the veteran was still solidly 
in the average range for recall of paragraph stories, but 
that recall of designs fell dramatically.  The diagnostic 
impression was compromised cognitive/brain functioning in a 
moderately severe range, and significant decrements from the 
last testing in 1995.  It was also noted that there were 
sensory deficits, and that diffuse damage was suggested, 
especially left hemisphere (partial-temporal?) and frontal, 
likely for both hemispheres.  

VA joints examination in November 1997 revealed that the 
veteran's complaints included numbness of the right leg.  
Examination revealed some decreased sensation in the left 
hand to pin prick and examination of the lower extremities 
revealed normal strength.  The veteran could not 
differentiate 2-point discrimination in the lower 
extremities.  He also had decreased sensitivity to sharp 
medially and laterally from the knee down to the left foot.  
Examination revealed that there were normal reflexes.

VA peripheral nerves examination in February 1998 noted the 
results of previous neurological diagnostic examination in 
November 1997, which was interpreted to reveal normal 
findings.  There was no eletrodiagnostic evidence of a 
generalized peripheral neuropathy, radiculopathy, or 
plexopathy of the right upper or lower extremities.  
Examination of the veteran revealed that he was unable to 
differentiate 2-point discrimination in the lower extremities 
and had decreased sensitivity to sharp medially and laterally 
from the knee down to the left foot.  It was also noted that 
there was no clinical diagnosis of the veteran's subjective 
neurological symptoms, and the diagnosis was undiagnosed 
illness, with subjective decrease of feelings in the upper 
and lower extremity.  

At the veteran's hearing before a member of the Board in May 
1999, the veteran testified that he now experienced a lack of 
endurance and that this began shortly after his return from 
the Gulf (T. at pp. 5-6).  With respect to fatigue, the 
veteran noted that his doctor at the VA had been using this 
as a working diagnosis, and that the issue of tiredness was 
similar to the symptom of weakness which was manifested by a 
lack of energy (T. at p. 10).  The veteran also described the 
decrease in sensation he experienced in his extremities, and 
that although there was little found on examination, his 
doctors found that his complaints in this regard were 
credible (T. at p. 14).  The veteran had been evaluated for 
memory loss, and the results indicated that he had memory 
difficulties (T. at pp. 16-19).  

When the veteran was first treated by the VA for sinusitis, 
the veteran asserted that he was on terminal leave from the 
service (T. at p. 20).  Thereafter, he developed further 
problems and he had his sinuses drained (T. at pp. 21-22).


Analysis

The Board has reviewed the evidence with respect to these 
claims and initially notes that the claims for weakness, 
tiredness, decreased sensation in the extremities and memory 
loss are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented claims which 
are plausible.  It is also found that all relevant facts 
pertaining to these claims have been properly developed, and 
that the record does not reflect that there are other records 
available which should be obtained.  Therefore, no further 
development as to these claims is required in order to comply 
with the duty to assist under 38 U.S.C.A. § 5107(a).

The Board further notes that the veteran complained that his 
lower extremities would "go to sleep every night" in June 
1991, and that he experienced numbness of the hands and an 
inability to detect cuts while still in the service in 
February 1992.  The assessment in February 1992 was 
subjective parasthesias of questionable etiology which might 
be secondary to cold weather.

Thereafter, VA outpatient records indicated that 
approximately five months later, in July 1992, the veteran 
complained of weakness and numbness on the right side of his 
body of unknown cause.  He further indicated that for the 
previous months, he had been experiencing right upper 
extremity numbness, intermittently, occasionally awakening 
him at night.  Over the previous one to two weeks, he also 
reported numbness in the posterior aspect of the right leg 
and plantar surface of the right foot.  Another complaint was 
a decrease in perception of pain (did not feel cuts) over his 
entire body, which the veteran contributed to "antidote for 
nerve agents" he received while in Saudi Arabia.  Physical 
examination revealed no weakness and the diagnosis included 
possible cervical spine radiculopathy and possible peripheral 
neuropathy.  July and August 1992 nerve conduction velocity 
studies were interpreted to reveal normal findings in the 
lower extremities and median nerves, but diminished sensory 
nerve conduction velocities in both ulnar nerves, and 
bilateral ulnar nerve neuropathy, worse on the right.

September 1992 VA examination revealed diagnoses which 
included cervical spondylosis with right upper extremity 
radiculopathy and report of numbness of the skin over the 
entire body, with no physical evidence of this at this time.  
It was further noted that the veteran had multiple subjective 
complaints that did not fit the objective findings.  

In December 1994, the diagnoses included history of numbness 
in the entire body with normal examination and blood work, 
and history of memory loss, weakness and tiredness.  

September 1995 and subsequent neuropschological examination 
revealed that there were also cognitive difficulties, 
including memory difficulties, and the diagnostic impression 
was mild to moderate impairment in certain areas of cognitive 
functioning.  Finally, the Board notes that at the VA general 
medical examination in May 1997, the diagnoses included 
numbness over the whole body which was a subjective 
complaint, and which might be due to undiagnosed illness, and 
fatigue, which did not meet the strict criteria for chronic 
fatigue syndrome, and which was discussed with Dr. D., who 
agreed that he gave chronic fatigue syndrome as a working 
diagnosis, and that it did not meet all of the criteria.  It 
was further noted that fatigue was probably part of the 
symptoms that should be considered due to an undiagnosed 
illness.  Other diagnoses at this time included memory loss 
for which the veteran underwent a neuropsychiatric evaluation 
by Dr. G. in September and October of 1995, and which 
produced a diagnostic impression of moderate impairment or 
organic brain syndrome, which this examiner considered to be 
of unknown etiology and could be due to undiagnosed illness.

Therefore, considering all the medical evidence of record, 
while the Board notes that there was a working diagnosis of 
chronic fatigue syndrome, and some consideration of a 
diagnosis of organic brain disability, it does not appear 
that the cause of the veteran's weakness, tiredness, 
decreased sensation in the extremities, and memory loss have 
been determined.  In addition, he and his spouse's oral and 
written testimony as to the history of his reported symptoms 
is credible with regard to their onset and their continuity.  
Though he and his spouse are laypersons, they are competent 
to describe the observable symptoms of his claimed 
disabilities, and to present statements as to the issues of 
continuity of symptomatology since service, as these lay 
assertions of symptomatology address a determinative issue 
which is not specifically medical in nature.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995).

There are indications in the medical evidence that the 
reported symptoms are not continuous and uninterrupted, but 
have been recurring on a fluctuating level of intensity, on 
an on-off basis, since at least July 1992.  There is also 
evidence showing that his fatigue, neuropyshological, and 
neurological symptoms have persisted for more than 6 months 
duration at a time, thus indicating that these medical 
problems are each productive of at least the minimum 
compensable degree of impairment (i.e., 10 percent).

The applicable regulations provide that service connection 
may be established for disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more by December 
31, 2001, following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(1999).  Therefore, as the evidence tends to show that it is 
at least as likely as not that his weakness, tiredness, 
decreased sensation in the extremities and memory loss, are 
currently disabling to a compensable degree, and are due to 
an undiagnosed illness, all doubt will be resolved in favor 
of the veteran, and he will be granted service connection for 
the aforementioned disabilities on the basis of the 
regulatory presumption provided by 38 C.F.R. § 3.317 (1999).  
(See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)).  
Service connection is thus established for weakness, 
tiredness, memory loss, and subjective decrease in feeling in 
extremities as due to undiagnosed illness that began in 
Southwest Asia during the Persian Gulf War.

With respect to the claim for service connection for 
sinusitis as secondary to an undiagnosed illness, however, 
the Board must initially find that there has been a diagnosis 
of sinusitis consistently since September 1992, and in order 
to qualify for the presumptive application of 38 C.F.R. 
§ 3.317, the claimed disability can not be attributed to any 
know clinical diagnosis.  As a result, the Board finds that 
service connection for his sinusitis is precluded under this 
regulation.  See 38 C.F.R. § 3.317(a)(1)(i) (1999).  

The Board has additional considered entitlement to service 
connection for sinusitis without the assistance of 38 C.F.R. 
§ 3.317.  In this regard, the Board finds that while the 
veteran may have current disability arising from his 
sinusitis (the most recent VA examination does not reveal 
other than normal findings), and he is certainly capable of 
providing evidence that he experienced symptoms of a runny 
nose in service, this claim is not well grounded since there 
is no competent medical evidence linking current sinusitis to 
disease or injury in service.  Caluza v. Brown, supra.  
Although there is medical opinion that opines a possible 
relationship between a September 1992 tooth extraction and 
the development of subsequent sinus infection, this opinion 
does not provide a nexus linking current sinusitis to 
service.  Nor can lay evidentiary assertions establish the 
nexus element on the basis of continuity of symptoms because 
sinusitis is not subject to lay observation under Savage v. 
Brown, supra.  The Board must point out that the 
administrative records contained in the claims folder do not 
demonstrate any service period after April 1992.  In other 
words, there is no competent evidence that the veteran was on 
"terminal leave" at the time sinusitis was demonstrated in 
September 1992.

As for the medical evidence of record, there is no medical 
evidence which relates current sinusitis to service.  Where 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  Grottveit v. Brown, supra.

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for sinusitis, the appeal as to this 
claim must be denied.  No duty to assist the appellant in 
this claim has arisen.  The RO's adjudication of the claim 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether a claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim for service 
connection for sinusitis.  Meyer v. Brown, 9 Vet. App. 425 
(1996).


II.  Service Connection for Dupuytren's Contractures of the 
Hands, Residuals of Cold Injury to the Fingers and Toes, 
Hypogammaglobulinemia, and a Left Ankle Disorder as Secondary 
to a Right Ankle Disorder

Background

Service medical records reflect that in April 1977, the 
veteran sustained a crush-type injury to the ring finger of 
his right hand.  In December 1978, the veteran reported 
injuring his right ankle in a skiing accident.  The veteran 
was placed on limited duty as a result of the injury to the 
right foot.  In January 1979, the veteran reported pain in 
the right ankle which he twisted in a skiing accident, and in 
February 1979, the veteran was placed on limited duty as a 
result of a right ankle fracture.  In May 1979, the veteran 
was treated for pain in the right ankle which was related to 
a previous injury while skiing in December 1978.  A May 1979 
right ankle X-ray revealed a cortical fragment medial to the 
talus.  In July 1979, the veteran was treated for right ankle 
pain arising out of an inversion injury in December 1978 with 
medial avulsion fracture.  The veteran was placed on a 
physical profile in September 1979 as a result of right ankle 
pain.  It was noted that he had injured his right foot while 
skiing.  In October 1979, the veteran's right ankle was 
immobilized due to pain.  In June 1980, the veteran received 
treatment for warts on the tip of one of his fingers.

At the time of examination in November 1982, the veteran 
reported a history of foot trouble.  In December 1982, the 
veteran was treated for residual problems secondary to a chip 
fracture to the right ankle.  X-rays at this time of the 
right ankle were interpreted to reveal a loose body fragment 
and DJD.  In January 1983 and May 1986, the veteran received 
physical profiles for DJD of the right ankle.  In November 
1984, the veteran was treated for burns to both hands, the 
most serious of which involved the first and second fingers 
of the left hand. 

In December 1986, the veteran complained of ankle pain on the 
left side and it was noted that the veteran had DJD of the 
right ankle.  X-rays of the left ankle with mortise were 
interpreted to reveal a bony ossicle dorsal to the distal end 
of the talus which was believed to reflect old trauma at this 
site.  

In April 1988, the veteran reported he fell on top of his 
right hand and was treated for complaints of swelling of the 
hand.  In August 1988, while the referral for evaluation 
indicated a 10 year history of only right ankle/foot pain, 
the veteran reported a history of "chronic DJD of the 
ankles."  In November 1988, examination of both ankles 
revealed motion in the right foot of 15 degrees and 
apparently full range of motion in the other ankle.  It was 
further noted that there was only minimal DJD in the left 
ankle, and the assessment was DJD of the right ankle.

Results from blood studies in June 1990 were interpreted to 
reveal negative findings, except for a low reading for 
lymphocytes at 15.50.  In October 1990, the veteran was 
treated for an injury to the fourth digit on the right foot.  
Retirement examination in November 1991 revealed a history of 
the veteran's knees and ankles hurting mostly in the morning 
and that the veteran had DJD of the ankles.  In the summary 
of defects and diagnoses it was indicated that the veteran 
had DJD of both ankles and had a "L2 profile."  In December 
1991, the veteran was treated for plantar warts on the right 
foot.

As was noted previously, in February 1992, the veteran 
complained of numbness of the skin, and it was reported that 
he had a history of a cold weather injury.  Examination at 
this time revealed negative findings and a well-healed cut on 
the left hand.  The assessment was subjective parasthesias of 
questionable etiology which might be secondary to cold 
weather.

In April 1992, it was noted that the veteran's symptoms 
included DJD of the ankles, and the assessment was DJD by 
history.

September 1992 VA medical examination indicated that the 
veteran reported no specific injury to the left ankle in 
service, but that the doctors had told him that he favored 
the right ankle and thereby damaged the left.  He further 
noted that X-ray had also found arthritis in the left ankle 
and that the ankle swelled at the rate of once to twice a 
month.  The veteran also noted that he had had a crush injury 
to his ring finger in 1978, and that a laceration was sutured 
at that time.  He denied any specific cold injury, indicating 
that it seemed to him that he "had a cold nip on it, because 
it hurts when it gets cold."  The veteran was referring to 
the tip of his right index finger that reportedly became cold 
when the weather or environment was cold around him.  
Laboratory studies from July 1992 were noted to be normal 
with the exception of a Potassium of 5.5, which was 
considered to be slightly elevated.  Examination of the 
ankles revealed negative findings, and the diagnoses included 
subjective complaint of left ankle pain, laceration of the 
tip of the right index finger without residual, and no 
evidence of cold injury.  It was further noted that the 
veteran had multiple subjective complaints which did not fit 
the objective findings.

September 1992 VA outpatient records reflect the veteran's 
history of bilateral ankle DJD.  

At the veteran's personal hearing in September 1993, the 
veteran testified that he originally injured his right ankle 
in a skiing accident in 1978 (T. at p. 20).  He also noted 
that his retirement examination revealed DJD of both ankles 
(T. at p. 21).  He indicated that he favored the right so 
much that the left "kicked in" after a few years (T. at p. 
23).  He was first treated for the left ankle in 
approximately 1985 (T. at p. 24).  He sustained cold injury 
to the fingers and toes while stationed in Germany in 1978, 
and he noted that his fingers would turn pink in the cold and 
that both his fingers and toes would ache (T. at pp. 29-30).  
He had never received treatment for this problem (T. at p. 
30).  

VA outpatient records from July 1993 reflect that the veteran 
reported pain in both ankles, and X-rays at this time were 
interpreted to reveal a calcific body along the medial 
malleolus of the right ankle which might represent an old 
avulsion fracture of the axillary bone, and normal findings 
with respect to the left ankle.  X-rays in September 1993 
were in agreement with the X-ray findings of July 1993.  In 
October 1993, the diagnosis included bilateral ankle pain 
with probable arthritis.  

VA general medical examination in December 1994 revealed 
Dupuytren's Contractures in the right middle and ring finger, 
which were considered "early" fractures.  Examination of 
the ankles revealed crepitus, but was an otherwise normal 
examination.  The ankles were not tender.  Laboratory results 
were noted to be normal except that eosinophils were elevated 
at 9.1 and that potassium was slightly elevated at 5.8.  X-
rays of the ankles were interpreted to reveal normal 
findings.  The diagnoses included history of numbness in the 
entire body with normal examination and blood work, normal X-
rays of the ankles, and Dupuytren's Contractures, early, 
right middle and right ring fingers.  It was noted that the 
veteran did have an inability to touch the palms with his 
right thumb by 1 centimeter (cm) and his left thumb by 2 cm.

VA outpatient records from January to May 1995 reveal that in 
January 1995, the veteran sought to obtain replacements for 
his arch supports that had worn out.  During this month, 
examination also revealed an irregularity of the right tendon 
of the right middle finger which was found to be prominent 
and mildly tender.  In May 1995, the veteran was evaluated 
for contracture of the middle finger of the right hand, which 
had "been going for a couple of years."  The veteran 
complained of discomfort and there was a slight contracture 
of that finger.  There was also slight involvement of the 
right finger.  Examination revealed a slight contracture of 
the right finger with a painful knot in the area of the 
palmar facet, and the veteran was scheduled for same day 
surgery.  Later in the month, contracture surgery was noted 
to have been accomplished with diminished contracture and no 
neurological deficit.  It was also indicated that the veteran 
received injections in the right and left foot for 
hyperhidrosis.

Additional VA outpatient records from July and August 1995 
reveal that in July 1995 the veteran was treated for pes 
canus and hyperhidrosis of the feet, and that in August 1995, 
the veteran was again examined for fatigue and aching joints, 
and the assessment included chronic fatigue disorder.  

VA outpatient records from November 1995, revealed that 
studies were interpreted to reveal slightly low 
immunoglobulin G (IgG) (by 10 percent) and immunoglobulin M 
(IgM) (by 30 percent).  It was also reported that moderate 
brain dysfunction had been diagnosed by Dr. R. G.  In March 
1996, it was noted that while it was of questionable clinical 
significance, the veteran had mild hypogammaglobulinemia 
based on slightly low IgG and IgM.  In March 1996, the 
veteran complained of bilateral tenderness in the ankles.

VA May 1996 skin examination revealed that a knot was removed 
from the veteran's right palm in 1995, and that a review of 
the charts showed that this was a Dupuytren's Contracture.  
Examination of the right hand at this time indicated full 
motion range of the fingers of the right hand with the 
veteran able to approximate the tip of the thumb to the tips 
of the fingers of the right hand.  He was also able to 
approximate the tip of the [right] thumb to the base of his 
little finger on the right and the tips of his fingers 
approximated the midpalmar crease by flexion of his fingers.  
There was a scar on the palm of the right hand that was well-
healed and a firm mass was noted in the midpalmar crease over 
the metacarpal of the middle finger of the right hand.  The 
diagnosis included residuals of Dupuytren's Contracture of 
the right palm with recurrence.

In her statement of April 1997, the veteran's spouse 
indicated that the veteran's ankles would swell on a daily 
basis and that she would rub them every night in an effort to 
get out the knots and to bring down the swelling.

A VA general medical examination in May 1997 indicated that 
this examination was conducted for the purpose of evaluating 
symptoms which included mutated blood cells.  Examination 
revealed a scar from the excision of the Dupuytren's 
Contracture on the palm of the right hand.  The veteran was 
able to approximate the thumb to the tips of all fingers, but 
there was a 1 cm gap between the thumb and the base of the 
5th finger bilaterally.  Complete blood count (CBC) was also 
normal with the exception of mildly elevated white blood 
count (WBC) at 11.18 and mild sed rate at 16.  IgG was also 
slightly elevated with total IgG of 676.  The previous study 
of Dr. D. was also noted which showed mild decreased IgG at 
571.  Ebstein-Barr studies showed IgG, vasoconstrictor assay 
(VCA) at 1/320, enzyme assay (EA) less than 1/20, Epstein-
Barr nuclear antigen (EBNA) equal to more than 1/5, which 
were indicative of previous infection.

The diagnoses included mutated blood cells, the entity of 
which the examiner was not familiar.  Assuming this referred 
to abnormal blood tests, the examiner believed that it 
probably referred to the mild hypogammaglobulinemia which was 
noted by Dr. D. in September 1995 and also by this 
examination.  The examiner indicated that this mild 
hypogammaglobulinemia was of unknown etiology and of unknown 
significance.

VA joints examination in November 1997 again noted the well-
healed scar from surgery for a Dupuytren's Contracture.  The 
diagnosis included postoperative Dupuytren's Contracture.

At the veteran's hearing before a member of the Board in May 
1999, the veteran again described the incurrence of his cold 
injuries to the fingers and toes while stationed in Germany 
in 1977 or 1978 (T. at p. 23).  He now avoided exposing his 
hands to the cold as he noticed that his fingers would become 
painful in cold weather (T. at pp. 23-24).  The veteran 
indicated that following his initial injury to the right 
ankle in service, he began to put more weight on his left 
ankle (T. at p. 26).  He was actually treated for his left 
ankle in service and also put on profile because of it (T. at 
p. 26).  He had been told by doctors that he had arthritis in 
the left ankle (T. at p. 28).  His spouse would rub his 
ankles on a daily basis (T. at p. 29).  With respect to the 
Dupuytren's Contractures, the veteran's spouse believed that 
the veteran was still in the service when this developed (T. 
at p. 30).  The veteran then indicated that it did not 
manifest itself until after service (T. at pp. 30-31).  It 
was noted that a release had been performed on this condition 
and that the veteran did not have it anymore (T. at p. 32).  
The veteran further indicated that his hand never contracted 
in the form of a claw and he never had a problem extending 
his hand (T. at p. 32).  

The veteran noted that his understanding of 
hypogammaglobulinemia was that it was a problem that involved 
his immune system (T. at p. 33).  Since HIV had been related 
to service in the Persian Gulf, he believed that as a 
deficiency in the immune system, hypogammaglobulinemia should 
be similarly related to service (T. at p. 34).  


Analysis

First, with respect to the claims for service connection for 
Dupuytren's Contractures of the hands and 
hypogammaglobulinemia, the Board would note that the 
veteran's relevant symptoms have resulted in specific 
diagnoses, and, as was noted previously, in order to qualify 
for the presumptive application of 38 C.F.R. § 3.317, the 
claimed disability can not be attributed to any know clinical 
diagnosis.  As a result, the Board finds that service 
connection for Dupuytren's Contractures of the hands and 
hypogammaglobulinemia is precluded under this regulation.  
See 38 C.F.R. § 3.317(a)(1)(i).

In terms of direct service connection without the benefit of 
the assistance of 38 C.F.R. § 3.317, the Board must find that 
these claims and the claim of service connection for 
residuals of cold injury to the fingers and toes are, in 
fact, not well grounded.  This conclusion is dictated by the 
absence of any medical evidence of current disability 
associated with either Dupuytren's Contractures of the hands, 
residuals of cold injury to the fingers and toes, or 
hypogammaglobulinemia.  Under the case law, it is clear that 
a fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
The Board further finds that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present as to the claims for service 
connection for Dupuytren's Contractures of the hands, 
residuals of cold injury to the fingers and toes, and 
hypogammaglobulinemia.

The Board further notes that even if it were to concede that 
there was some measure of existing disability with respect to 
any of these claims, and that the veteran's own ability to 
testify to incurrence of symptoms in service is sufficient to 
satisfy element two of Caluza v. Brown, supra, these claims 
would be additionally not well grounded due to the lack of 
competent medical evidence of a nexus between current 
disability and injury or disease in service.  In this regard, 
the only evidence advanced to support the existence of 
Dupuytren's Contractures of the hands, cold injury to the 
fingers and toes, and hypogammaglobulinemia in service 
consists of the statements and testimony of the veteran and 
his spouse years after service.  Caluza v. Brown, supra.  
However, it has been held that as lay persons, the appellant 
and his spouse lack the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  See Espiritu v. Derwinski, supra.

As was previously noted with respect to the claim for service 
connection for sinusitis, by itself, 38 U.S.C.A. § 1154(b) 
would also not help the veteran, as this provision does not 
obviate the need for competent evidence linking current 
disability to service.

As the Board finds that the appellant has not met the initial 
burden of submitting well-grounded claims as to entitlement 
to service connection for Dupuytren's Contractures of the 
hands, residuals of cold injury to the fingers and toes, and 
hypogammaglobulinemia, the appeal as to these claims must 
also be denied.  No duty to assist the appellant in these 
claims has arisen.  The RO's adjudication of the claims does 
not constitute prejudicial error.  Grottveit, 5 Vet. App. at 
93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether a claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board again does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting well-grounded claims for service 
connection for Dupuytren's Contractures of the hands, 
residuals of cold injury to the fingers and toes, and 
hypogammaglobulinemia.  Meyer v. Brown, 9 Vet. App. 425 
(1996).

On the other hand, the Board has also reviewed the record 
with respect to the claim for service connection for a left 
ankle disorder as secondary to the veteran's service-
connected right ankle disorder, and determined that the 
veteran's claim is not only well grounded, but that service 
connection should be established. 

More specifically, while the Board does not find that there 
is currently competent evidence of arthritis associated with 
the veteran's left ankle condition, the Board does note that 
there are findings of tenderness, pain, and swelling, that 
have provided the basis for diagnoses that are demonstrative 
of disability.  In addition, while the Board does not find 
that there is medical evidence of a nexus between current 
left ankle disability and the veteran's right ankle 
disability, there is evidence of treatment for complaints 
with respect to the left ankle in service in 1986, and there 
is a diagnosis of a bilateral ankle disability at the time of 
the veteran's retirement examination in November 1991.  It is 
also noted that there was a reference to bilateral ankle pain 
and disability in service medical records from April 1992 
without any subsequent indication that these symptoms had 
resolved prior to the veteran's discharge from service at the 
end of that month.

Thereafter, the Board notes that the veteran again complained 
of bilateral ankle pain at the time of his original claim in 
May 1992 and that bilateral ankle pain was noted at his first 
VA general medical examination in September 1992 and 
continually thereafter.  Therefore, as a result of the 
existence of a left ankle disability in service, at the time 
of the retirement examination, within ten days of service 
separation, at the time of his original claim, and within a 
short time thereafter, the Board finds that service 
connection for a left ankle disorder is warranted.

III.  Entitlement to an Earlier Effective Date of May 1, 1992 
for Increased Combined Ratings

Background

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
For direct service connection, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

With respect to the veteran's service-connected disabilities 
of cervical spondylosis, a low back disorder, a right ankle 
disorder, and arthritis of the knees, the Board notes that 
all of these disabilities were essentially identified in the 
veteran's original claim in May 1992, that the veteran 
perfected his rights to appeal as to those disabilities for 
which service-connection was not initially granted in 
November 1992, and that he has thereafter continually 
prosecuted his appeal as to these disabilities.  At the 
veteran's hearing before a member of the Board in May 1999, 
the veteran basically indicated that for all of the 
disabilities he claimed in his original claim, if service 
connection was granted, it should be effective from May 1, 
1992 (T. at p. 61).


Analysis

Because the veteran's claim as to the service-connected 
disabilities of cervical spondylosis, a low back disorder, a 
right ankle disorder, and arthritis of the knees, was 
received by the RO within one year of the veteran's 
separation from service, and because the Board has found that 
the veteran has both perfected his rights of appeal as to all 
of the claims associated with these disabilities and 
continuously prosecuted his appeal since the initial rating 
decision of November 1992, the effective date for all of 
these disabilities is the date of the receipt of the original 
claim for service connection of May 1, 1992.  38 C.F.R. 
§ 3.400(b)(2)(i).  

With respect to the RO's assignment of an effective date of 
September 1992 for arthritis of the right and left knee, the 
Board recognizes that the RO no doubt concluded that this was 
when entitlement arose, and that because this was the 
"later" date, this date was the appropriate effective date 
for service connection.  However, if arthritis of the knees 
was found by medical evidence to a compensable degree within 
one year of service, it is presumed that it developed in 
service.  In this regard, a VA outpatient record from 
September 1992 reflects that knee X-rays were interpreted to 
reveal early patellar spurring, and there was also an 
assessment of very mild DJD of the knees.  Consequently, the 
Board finds that May 1, 1992, is the appropriate effective 
date for service connection for arthritis of the right and 
left knee. 

The Board further notes that in light of the decision in the 
case of Fenderson v. West, supra, since the veteran filed a 
notice of disagreement with all of the initial ratings 
assigned for all of these service-connected disabilities, the 
Board must now consider the appropriate level of disability 
for the service-connected disabilities of cervical 
spondylitis, a low back disorder, a right ankle disorder 
since May 1, 1992.  As was noted earlier, in view of the 
grant of the earlier effective date for service connection 
for arthritis of the knees, the RO must now evaluate these 
disabilities from the effective date of May 1, 1992, an 
effective date that was not recognized by the RO prior to the 
decision herein.  This is addressed more fully in the Remand 
portion of this decision.

With respect to the RO's assignment of an effective date of 
January 1995 for PTSD, the Board further notes that the RO 
must have also concluded that this was when entitlement 
arose, and that because this was the "later" date, this was 
the appropriate effective date for service connection.  
However, unlike the situation with respect to arthritis of 
the knees, the Board observes that there was no diagnosis of 
PTSD prior to January 1995, and, in fact, the initial post-
service neuropsychiatric examination in September 1992 
revealed a diagnosis of an adjustment disorder with none of 
the symptoms noted as being in response to anything 
identified as a PTSD stressor in service.  Therefore, the 
Board finds that the issue of entitlement to an earlier 
effective date as to service connection for PTSD requires 
additional medical development, and that this will also be 
addressed more fully in the Remand portion of this decision.


IV.  Entitlement to Increased Evaluations for Cervical 
Spondylitis, a Lumbar Spine Disorder, and a Right Ankle 
Disorder

Background

The Board notes that these claims are well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further notes 
that it may proceed to address these issues as the RO has 
already addressed the issue of entitlement to an increased 
evaluation effective from the day following the veteran's 
discharge from active duty, May 1, 1992.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

With respect to the veteran's low back disability, the 
veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5295 as 10 percent disabling for 
the period of May 1, 1992 to May 7, 1993, and as 20 percent 
disabling from May 7, 1993.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Where there are slight symptoms only, a 
noncompensable evaluation is provided.  Where there is 
characteristic pain on motion, a 10 percent evaluation is 
provided.  Where there are muscle spasms on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position, a 20 percent evaluation is provided.  
Where there are severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

With respect to the veteran's cervical spondylitis, the 
veteran's disability is rated as 10 percent disabling from 
May 1, 1992, under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5293.  Under Diagnostic Code 5293, a 10 percent 
evaluation is assigned for mild intervertebral disc syndrome, 
a 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation is assigned for severe disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic 5271 as noncompensable for the period of 
May 1, 1992 to December 14, 1994, and as 10 percent 
disabling, from December 14, 1994.  Diagnostic Code 5271 
provides for the evaluation of limited ankle motion by 
assigning a 10 percent rating for moderate limitation and 20 
percent for marked limitation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 provides for the evaluation of ankylosis of the 
ankle, and 38 C.F.R. § 4.71a, Diagnostic Code 5284 provides 
for the evaluation of foot injuries.  Evaluations are 
provided as follows: when moderate, 10 percent; when 
moderately severe, 20 percent; when severe, 30 percent.  The 
Diagnostic Code further notes that a 40 percent rating may be 
assigned where there is actual loss of the use of the foot.  
The schedular criteria do not further elaborate on the 
distinction between moderately severe and severe foot 
injuries, however, they are designed to reflect average 
impairments of earning capacity resulting from disease or 
injury in civil occupations.  38 U.S.C.A. § 1155.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 provides for the evaluation of 
the impairment of the tibia and fibula.

The appellant's low back disorder can also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides for 
the evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

The veteran's cervical spine disorder can also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, which provides for 
the evaluation of the cervical spine.  Where there is slight 
limitation of motion, a 10 percent evaluation is provided.  
Where there is moderate limitation of motion, a 20 percent 
evaluation is provided.  Where there is severe limitation of 
motion, a maximum evaluation of 30 percent is provided.

Additionally, the Board acknowledges that the service-
connected low back and cervical spine disabilities include a 
disability that is normally, in the absence of degenerative 
disc disease, rated based on limited range of motion, that 
is, DJD. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A 
40 percent evaluation is the maximum rating provided for 
severe limitation of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 40 percent evaluation is 
also the maximum rating provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 for severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, lost lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
However, in view of the fact that 40 percent is the maximum 
evaluation available under these Diagnostic Codes, once a 40 
percent evaluation is assigned, these Diagnostic Codes would 
not afford the veteran an alternative basis for an increased 
evaluation.  It has been held that even when the Board erred 
in failing to consider functional loss due to pain, if it did 
so when the current rating was the maximum disability rating 
available for limitation of motion, remand was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

In addition, General Counsel for the VA has issued an opinion 
in which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

38 C.F.R. § 4.71a, Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  As there is no competent medical evidence in the 
record of a demonstrable deformity of a vertebral body of the 
cervical or lumbar spine, the Board finds that this 
Diagnostic Code is not applicable to the veteran's cervical 
spine or low back disability.  Clearly, there is no ankylosis 
of the cervical and lumbar spine, and thus, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5287 and 5289 are also not 
applicable.

A review of the history of these disabilities shows that 
service connection was granted for the cervical spine at 10 
percent and the low back at 0 percent, effective May 1, 1992, 
by the RO in a November 1992 rating decision, based on 
service medical records and VA medical examination in 
September 1992.  Service connection for residuals of a right 
ankle injury was granted by a November 1994 rating decision 
and assigned a noncompensable rating, effective from May 1, 
1992.

The November 1992 rating decision noted that September 1992 
VA examination revealed cervical spondylosis by X-ray 
findings with right upper extremity radiculopathy.  
Examination at that time further revealed that the cervical 
spine had full range of motion with no crepitus, but X-rays 
in July 1992 did reveal degenerative changes of the discs at 
C5-6 and C6-7.  Service medical records were noted to 
demonstrate that the veteran sought treatment for low back 
pain in April 1990 and that the original diagnosis was 
mechanical low back pain.  There was a subsequent diagnosis 
of spondylolisthesis and spondylosis at the L5 level which 
was confirmed on X-rays at the time, but was not shown on X-
rays at the time of the September 1992 VA medical 
examination.  The September 1992 X-rays were interpreted to 
reveal that disc spaces were well maintained, that sacroiliac 
joints were intact, and specifically ruled out 
spondylolisthesis.  A CT scan was found to reveal generalized 
bulging discs, but physical examination was found to reveal 
normal findings.  The VA diagnosis was muscle spasm and 
strain resulting in low back pain.  It was also noted that 
there was full range of motion in the lumbar spine.

It was further reported that the veteran had sprained his 
right ankle while skiing in service in January 1979, and that 
X-rays at that time reveal no fracture.  He again had pain in 
the ankle in 1979 and in 1982.  Ankle pain was again noted in 
November 1989, and at the time of his retirement examination, 
there was a diagnosis of DJD in both ankles.  However, it was 
also observed that there was no X-ray evidence of DJD in the 
ankles at that time, and no X-ray evidence of arthritis of 
either ankle was currently shown.  September 1992 VA medical 
examination revealed a diagnosis of history of right ankle 
sprain and subjective complaints of right ankle pain.  Both 
ankles were found to exhibit full range of motion with no 
effusion, instability or tenderness, and X-rays revealed 
negative findings.  Although the RO provided a 10 percent 
evaluation for the veteran's cervical spondylitis under 
Diagnostic Code 5293 apparently based on a determination that 
the veteran's cervical spine disability was manifested by 
symptoms of mild intervertebral disc syndrome, it found that 
the lack of evidence of limitation of motion or function as 
to the right ankle and low back was not consistent with a 
compensable evaluation.

VA outpatient records received in August 1993 included a July 
1992 magnetic resonance imaging (MRI) study of the cervical 
spine.  The impression was cervical spondylosis involving C5-
6 and C6-7 with foraminal stenosis greater on the right at 
C6-7.  Additional outpatient records from July 1992 reflect 
complaints of neck and shoulder discomfort and numbness on 
the right side of the body.  Nerve conduction velocity 
studies at this time revealed normal findings, however, both 
ulnar nerves exhibited diminished sensory nerve conduction 
velocities, and bilateral sensory ulnar nerve neuropathy, 
worse on the left.  Records from September 1992 noted a 
history of bilateral ankle DJD.

VA outpatient records for the period of March to September 
1993 reflect that in March 1993, the veteran complained of 
pain in his back, and examination revealed some tenderness 
but no radiculopathy.  In May 1993, the veteran reported back 
spasms and the diagnosis was chronic low back pain.  The 
veteran also complained that he was only given muscle 
relaxants for back pain, and X-rays at this time of the low 
back were interpreted to reveal a mild degree of 
spondylolisthesis of L5 and degenerative changes.  In July 
1993, there was no swelling of the ankles but the veteran 
reported pain while sleeping and walking.  X-rays at this 
time of the right ankle were interpreted to reveal a small 
calcific body along the medial aspect of the right medial 
malleolus that was believed to represent an old avulsion 
fracture, and this was again observed in X-rays taken in 
September 1993.  Additional back X-rays in September 1993 
again noted a defect at L5 indicative of spondylosis.  

A September 1993 VA progress note reflects that the veteran's 
chief complaint was low back pain which reportedly started 
two years earlier when he was working at a convenience store 
with no antecedent trauma.  He also noted that he had had 
back pain in the service and that the pain was localized in 
the low back with no radicular symptoms.  Physical 
examination revealed bilateral paralumbar muscle spasms with 
no pelvic tilt or sciatic scoliosis.  There was no tenderness 
at the sciatic notch.  The veteran's range of motion revealed 
flexion within a half foot of the floor, extension at 20 
degrees, lateral bending at 25 degrees, rotation at 30 
degrees, and straight leg raising of 90 degrees bilaterally.  
This examiner reviewed the September 1993 X-rays and noted 
that they unmistakably showed bilateral spondylolysis at 
L5/S1.

At the veteran's personal hearing in September 1993, the 
veteran testified that the primary problem he had at that 
time was the right arm, and that he would use Motrin for this 
and his low back and right ankle (T. at pp. 2-3).  After 
service, it was noted that the veteran had arthritis in 
cervical spine and the veteran also began having trouble 
using his right arm (T. at p. 3-4).  He indicated that the 
right arm would go numb and he would not be able to hold on 
to anything (T. at pp. 4-5).  The arm would go to sleep on 
him several times a week (T. at p. 6).  The first time he 
experienced a problem with his low back in service was in May 
1990 (T. at p. 6).  The veteran indicated that he experienced 
constant pain in the low back on the right side, and that he 
had muscle spasms in the back several times a month (T. at p. 
8).  The spasms would last a few seconds, and he noted that 
he was precluded from lifting over 50 pounds (T. at pp. 8-9).  
The veteran had to discontinue his work at a meat plant 
because he could no longer carry the meat out of the lockers 
(T. at p. 10).  

The veteran's original accident involving his right ankle 
occurred in 1978 when it was badly sprained while skiing (T. 
at p. 20).  Thereafter, he continued to have a problem with 
his ankle and then began to be placed on a profile for the 
right ankle in 1979 (T. at p. 21).  Although X-rays taken at 
his most recent VA medical examination did not reveal 
arthritis, the veteran indicated that the sprain in his right 
ankle continued to be a problem (T. at p. 22).  He further 
noted that his ankle was better with use, and that this may 
have been why the examiner was not impressed with the 
findings as to the right ankle (T. at pp. 22-23).  His right 
ankle impeded his ability to walk on a daily basis (T. at p. 
23).  

VA outpatient records from October 1993 reflect that the 
veteran reported pain in his ankles since 1979 which had 
become more severe in the previous two weeks.  Orthopedic 
consultation at this time revealed no swelling and good range 
of motion of the ankles, and the assessment included 
bilateral ankle pain with probable arthritis.

VA general medical examination in December 1994 revealed that 
normal reflexes and strength in the upper extremities and 
decreased pain in the right arm.  Light touch was also noted 
to be decreased in the right arm and hands.  He denied pain 
in the neck and had no crepitus or tenderness.  He flexed his 
neck forward from 0 to 40 degrees, and extended from 0 to 32 
degrees with pain in the posterior lower neck.  The pain was 
just on extension.  Right lateral flexion was from 0 to 30 
degrees with pain in the posterior neck, and left lateral 
flexion was from 0 to 30 degrees with pain in the posterior 
lower neck.  Right and left lateral rotation were both from 0 
to 45 degrees with pain in the posterior lower neck.  It was 
noted that the veteran grimaced as if in extreme pain on 
movement of his neck.

There was no tenderness of the vertebral bodies from the neck 
to the tailbone.  He was tender and had muscle spasm to the 
right of T11 and T12, and he flexed forward to 95 degrees 
with pain to the right of T12, and extended to 35 degrees 
with pain to the right of T12.  Right and left lateral 
flexion were normal to 40 degrees with no pain, and right and 
left lateral rotation was slightly decreased to 45 degrees 
producing pain to the right of T12.  The veteran had crepitus 
of both ankles but no tenderness.  The right ankle 
dorsiflexed to 6 degrees, and plantar flexed to 53 degrees.  
The left ankle dorsiflexed to 9 degrees and plantar flexed to 
73 degrees.  These were considered normal findings.  All X-
rays were interpreted to reveal normal findings and the 
diagnoses included pain on motion of the neck, slight 
decreased in rotation and pain at T12 and T11, crepitus of 
both ankles and slight decrease in dorsiflexion, and some 
decrease in light touch and pain noted in the upper 
extremities.

VA outpatient records from May 1995 to March 1996 reveal that 
on May 2, 1995, the veteran complained of pain in the ankles, 
neck and low back to dorsal area.  His cervical spondylosis 
was noted to be moderately advanced at C5-6 and C6-7 based on 
a cervical spine MRI, with foraminal stenosis noted on the 
right.  It was also noted that the veteran had mild to 
moderate DJD of the hands.  The range of motion of the neck 
in all planes was noted to be decreased.  In August 1995, the 
veteran complained of pain in the low back, ankles and other 
joints.  In March 1996, the veteran complained of chronic low 
back pain.  Examination at this time revealed no findings 
with respect to the neck but some bilateral tenderness of the 
medical dorsal ankles.  The back was found to lack 10 degrees 
of forward flexion and the veteran was able to bend to within 
12 inches of the floor.  Straight leg raising was noted to 
reveal negative findings.  

As was noted previously, in a statement in April 1997, the 
veteran's spouse indicated that the veteran's ankles would 
swell on a daily basis and that she would rub them every 
night in an effort to get out the knots and to bring down the 
swelling. 

VA medical examination in May 1997 revealed that one of the 
veteran's complaints since returning from the Gulf War 
consisted of joint pain.  There was no tenderness on 
palpation of the spine and normal back musculature.  There 
was some back pain after doing heel and toe walking, 
otherwise examination of the spine was found to be negative.  
The veteran's complaint of aching joints was found to be 
compatible with his history of cervical spondylitis and 
degenerative arthritis, but it was noted that it could also 
be compatible with an undiagnosed illness.

At a VA joints examination in November 1997, the veteran 
complained of pain in all of his joints, but at this time was 
most concerned about his back, ankles and knees.  Strength in 
the upper extremities was found to be normal although there 
was some decrease in sensation in the lower extremities.  

As was also indicated earlier, a VA peripheral nerves 
examination in February 1998 noted the results of previous 
neurological diagnostic examination in November 1997 which 
was interpreted to reveal normal findings.  There was no 
eletrodiagnostic evidence of a generalized peripheral 
neuropathy, radiculopathy, or plexopathy of the right upper 
or lower extremities.  Examination revealed that the veteran 
was unable to differentiate 2-point discrimination in the 
lower extremities and had decreased sensitivity to sharp 
medially and laterally from the knee down to the left foot.  
There was no clinical diagnosis of the veteran's subjective 
neurological symptoms, and the diagnosis was undiagnosed 
illness, with subjective decrease of feelings in the upper 
and lower extremity.

At the veteran's hearing before a member of the Board in May 
1999, the veteran testified that Dr. D. had placed a 50-pound 
limit on the amount the veteran could lift because of his 
back condition (T. at p. 36).  His back contributed to his 
inability to do work that was required of him at a company 
against which he was claiming discrimination (T. at pp. 36-
37).  He reported daily muscle spasms and intermittent 
radiculopathy down the left leg (T. at pp. 37-38).  He 
experienced the sciatica approximately three times a month 
(T. at p. 38).  Repetitive activity would cause the pain to 
worsen and it restricted his activities (T. at pp. 38-39).  
When his cervical spine problems would occur, his arms and 
hands would go to sleep (T. at p. 40).  He further noted that 
he would get twitches and that he also had problems with 
coordination or endurance of the extremities (T. at p. 41).  
The veteran indicated that he had swelling, weakness and pain 
in the ankles and that he had been issued a cane because of 
the right ankle and his other disabilities (T. at p. 44).  
After prolonged use, his right ankle would swell and weaken 
(T. at p. 45).  His spouse would give him a daily massage and 
he wore an ankle brace to give it support (T. at p. 46).  


Analysis

A.  Cervical Spondylitis with Right Upper Extremity 
Radiculopathy and Arthritis 

With respect to the veteran's cervical spondylitis, the Board 
again notes that the veteran has been rated at 10 percent for 
this disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5293, effective from May 1, 1992.  Under Diagnostic 
Code 5293, a 10 percent evaluation is assigned for mild 
intervertebral disc syndrome, a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation is assigned for 
severe disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

The veteran's cervical spine disorder can also be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, which provides a 10 
percent evaluation where limitation of motion is slight, and 
a 20 percent evaluation where the limitation of motion is 
moderate.  Where there is severe limitation of motion, a 
maximum evaluation of 30 percent is provided, and it should 
be noted that DJD is rated based on limitation of motion of 
the affected joint under Diagnostic Code 5003.

At the time of the original VA examination in September 1992, 
degenerative changes were noted on X-rays, and despite the 
lack of clinical findings, the Board finds that the RO no 
doubt concluded that the X-ray findings and reports of pain 
supported a 10 percent evaluation under Diagnostic Code 5293.  
As there was no motion limitation that would warrant a higher 
or separate rating for arthritis or nerve damage at that 
time, the Board finds that as of September 1992 a higher 
evaluation for this service-connected disability was not 
warranted.  In fact, a separate rating based on arthritis or 
nerve damage would have constituted pyramiding under 
38 C.F.R. § 4.14 (1999).

While the veteran testified in September 1993 that his 
primary complaint was with respect to his right arm, VA 
general medical examination in December 1994 revealed normal 
reflexes and strength in the upper extremities and decreased 
pain in the right arm.  Moreover, he denied pain in the neck 
and had no crepitus or tenderness.  He flexed his neck 
forward from 0 to 40 degrees, and extended from 0 to 32 
degrees with pain in the posterior lower neck.  The pain was 
just on extension.  Right lateral flexion was from 0 to 30 
degrees with pain in the posterior neck, and left lateral 
flexion was from 0 to 30 degrees with pain in the posterior 
lower neck.  Right and left lateral rotation were both from 0 
to 45 degrees with pain in the posterior lower neck.  It was 
noted that the veteran grimaced as if in extreme pain on 
movement of his neck.  In formulating his diagnosis, the 
examiner commented that the veteran had "normal" findings 
as to the neck, except as to a report of "some pain" on 
extension, left and right lateral flexion and right and left 
lateral rotation. 

The Board finds that the December 1994 examination report is 
equivocal as to whether any objective disability was present.  
The examiner noted "normal findings," with the exception of 
"some pain" in extension, lateral flexion and lateral 
rotation.  There were no objective neurological findings 
referable to the veteran's cervical spine disability, and 
therefore no basis for a compensable rating under Code 5293.  
The only indicator of any functionally disabling 
manifestation was "some pain" on some, but not all, planes 
of motion.  These findings would support a rating under Code 
5290 for slight limitation of motion; however, the rating for 
slight limitation of motion is 10 percent.  Thus, no change 
in the level of disability rating was supported by that 
examination. 

However, the Board notes that VA outpatient records from May 
2, 1995, reflect that the veteran complained of pain in the 
neck.  His cervical spondylosis was now noted to be 
moderately advanced at C5-6 and C6-7 based on a cervical 
spine MRI, with foraminal stenosis noted on the right.  While 
the subjective description of the imagery changes 
("moderately advanced") does not figure in the diagnostic 
criteria (absent deformity of a vertebral body), it was also 
noted that the range of motion of the neck in all planes, 
thus including forward flexion, was decreased.

The Board further notes that at the time of the veteran's 
Board hearing in May 1999, while he did not indicate that his 
cervical spine symptoms had increased in severity, he stated 
that he continued to be troubled by intermittent numbness in 
his right arm.

Therefore, based on the above-noted evidence since May 2, 
1995, the Board finds that although there again appeared only 
limited objective neurological findings other than as 
demonstrated on diagnostic studies, the veteran's continuing 
complaints of pain on motion with actual demonstrated 
limitation of motion in all planes, more nearly approximated 
moderate intervertebral syndrome with recurrent attacks under 
Diagnostic Code 5293 as of May 2, 1995.  Thus, the Board 
finds that a rating of 20 percent for the veteran's cervical 
spondylitis is warranted from May 2, 1995.  The Board does 
not, however, find that the manifestations of this disability 
constituted severe or pronounced intervertebral disc disease 
so as to justify even a higher rating under Diagnostic Code 
5293, and that as was noted for the evaluation prior to May 
2, 1995, since the veteran's neurological findings and pain 
on motion is what justifies the higher rating of 20 percent 
under Diagnostic Code 5293, a separate compensable rating for 
nerve damage or arthritis would not be permissible.  
38 C.F.R. § 4.14.  

In order to warrant a 30 percent rating solely under 
Diagnostic Code 5271, the veteran's limitation of cervical 
spine motion would have to be severe, and there is no 
evidence of this level of restricted motion at any point in 
time.  


B.  A Lumbar Spine Disorder

With respect to the veteran's lumbar spine disability, the 
Board again notes that the veteran's disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5295 as 10 
percent disabling for the period of May 1, 1992 to May 7, 
1993, and as 20 percent disabling from May 7, 1993.

For the first period of May 1, 1992 to May 7, 1993, the Board 
notes that VA examination in September 1992 revealed that X-
rays of the lumbar spine also confirmed degenerative changes.  
Despite the lack of other clinical findings, the Board 
believes that, just as was the case with the veteran's 
cervical spine disability, the RO concluded that the X-ray 
findings and reports of pain on motion supported a 10 percent 
evaluation under Diagnostic Code 5295.  The Board notes that 
the same result was possible under Code 5003, based upon X-
ray evidence of arthritis with pain on motion.  Separate 
ratings of 10 percent under both Codes 5295 and 5003 would 
not be warranted as this would constitute rating the same 
manifestation, pain on motion, under two different codes.  
38 C.F.R. § 4.14.

There is evidence of additional treatment of the back in 
March 1993 at which time the veteran complained of pain and 
examination revealed some tenderness but no radiculopathy.  
There is no evidence of any increase in the severity of the 
veteran's lumbar spine condition prior to May 7, 1993.  
Consequently, as there was no motion limitation that would 
warrant a higher or separate rating for arthritis or nerve 
damage for the period of May 1, 1992 to May 7, 1993, the 
Board finds that as of May 7, 1993, an evaluation higher than 
10 percent for this service-connected disability was and is 
not warranted.

In May 1993, the veteran complained of muscle spasm and there 
was a diagnosis of chronic low back pain.  Back X-rays in May 
and September 1993 noted a defect at L5 indicative of 
spondylosis.  A September 1993 VA progress note reflects that 
the veteran's chief complaint was low back pain which 
reportedly started two years earlier when he was working at a 
convenience store with no antecedent trauma.  Physical 
examination revealed bilateral paralumbar muscle spasms with 
no pelvic tilt or sciatic scoliosis, and range of motion 
revealed flexion within a half foot of the floor, extension 
at 20 degrees, lateral bending at 25 degrees, rotation at 30 
degrees, and straight leg raising of 90 degrees bilaterally.  
This examiner reviewed the September 1993 X-rays and noted 
that they unmistakably showed bilateral spondylolysis at 
L5/S1.

Thereafter, a December 1994 VA examination revealed that 
there was no tenderness of the vertebral bodies from the neck 
to the tailbone.  He was tender and had muscle spasm to the 
right of T11 and T12, and he flexed forward to 95 degrees 
with pain to the right of T12, and extended to 35 degrees 
with pain to the right of T12.  Right and left lateral 
flexion were normal to 40 degrees with no pain, and right and 
left lateral rotation was slightly decreased to 45 degrees 
producing pain to the right of T12.  All X-rays were 
interpreted to reveal normal findings and the diagnoses 
included a slight decrease in rotation and pain at T12 and 
T11.

VA outpatient records from May 1995 to March 1996 reveal that 
on May 2, 1995, the veteran complained of pain in the low 
back to dorsal area.  In August 1995, the veteran complained 
of pain in the low back.  In March 1996, the veteran 
complained of chronic low back pain.  Examination at this 
time revealed that the back was found to lack 10 degrees of 
forward flexion and the veteran was able to bend to within 12 
inches of the floor.  Straight leg raising was noted to 
reveal negative findings.  

In May 1997, there was no tenderness on palpation of the 
spine and normal back musculature.  There was some back pain 
after doing heel and toe walking, otherwise examination of 
the spine was found to be negative.  At a VA joints 
examination in November 1997, the veteran complained of pain 
in all of his joints, but at this time was most interested in 
his back, ankles and knees.  Strength in the upper 
extremities was found to be normal although there was some 
decrease in sensation in the lower extremities.

Finally, VA peripheral nerves examination in February 1998 
indicated that there was no eletrodiagnostic evidence of a 
generalized peripheral neuropathy, radiculopathy, or 
plexopathy of the right upper or lower extremities. 

In summary, since May 7, 1993, slight limitation of motion 
with pain, diagnostic evidence of a defect at L5, and some 
evidence of muscle spasm have characterized the veteran's 
lumbar spine disability.  The RO found these manifestations 
warrant the assignment of a 20 percent rating for muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion in a standing position under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The Board concludes that a higher or 
separate ratings are not warranted.  Limitation of motion is 
contemplated under Code 5295, and thus can not be rated again 
under another code without violating the rule against 
pyramiding in 38 C.F.R. § 4.14.  The defect at L-5 is rated 
on functional impairment, which is the same set of symptoms 
contemplated by the current 20 percent rating under Code 
5295, and thus a separate rating for the defect at L-5 is not 
for application under 38 C.F.R. § 4.14.  Clearly, the 
criteria for a 40 percent rating under Code 5295 is not met 
or more closely approximated as there is no showing of 
symptoms of a severe grade.  There is no listing of the 
spine, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthric changes, 
or abnormal mobility on forward motion.

In addition, as the limitation of motion is at best slight, 
entitlement to a 30 percent evaluation at any point during 
this period solely for severe limitation of motion under 
Diagnostic Codes 5003 and 5292 is clearly not indicated.

The preponderance of the evidence is clearly against an 
increased rating for the veteran's low back disorder for 
either the period of May 1, 1992 to May 7, 1993 and from May 
7, 1993, and the benefit of the doubt rule is therefore not 
applicable.


C.  A Right Ankle Disorder

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic 5271 as noncompensable for the period of 
May 1, 1992 to December 14, 1994, and as 10 percent 
disabling, from December 14, 1994.  Diagnostic Code 5271 
provides for the evaluation of limited ankle motion by 
assigning a 10 percent rating for moderate limitation and 20 
percent for marked limitation.  As there is no evidence of 
ankylosis of the ankle or impairment of the tibia and fibula, 
neither Diagnostic Code 5270 nor 5262 are for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 provides for the 
evaluation of foot injuries.  Evaluations are provided as 
follows: when moderate, 10 percent; when moderately severe, 
20 percent; when severe, 30 percent.  The Diagnostic Code 
further notes that a 40 percent rating may be assigned where 
there is actual loss of the use of the foot.  The schedular 
criteria do not further elaborate on the distinction between 
moderately severe and severe foot injuries, however, they are 
designed to reflect average impairments of earning capacity 
resulting from disease or injury in civil occupations.  
38 U.S.C.A. § 1155.  

With respect to the period of May 1, 1992, to December 14, 
1994, although September 1992 outpatient records noted the 
veteran's history of DJD of the ankles, and September 1992 VA 
medical examination revealed a diagnosis of history of right 
ankle sprain, both ankles were found to exhibit full range of 
motion with no effusion, instability or tenderness, and X-
rays revealed negative findings.  

VA outpatient records from July 1993 reflect that there was 
no swelling of the ankles, but the veteran reported pain 
while sleeping and walking.  X-rays at this time of the right 
ankle were interpreted to reveal a small calcific body along 
the medial aspect of the right medial malleolus that was 
believed to represent an old avulsion fracture, and this was 
again observed in X-rays taken in September 1993.  VA 
outpatient records from October 1993 reflect that the veteran 
reported pain in his ankles since 1979 which had become more 
severe in the previous two weeks.  Orthopedic consultation at 
this time revealed no swelling and good range of motion of 
the ankles, and the assessment included bilateral ankle pain 
with probable arthritis.

Thus, the evidence during the period of May 1, 1992 to 
December 14, 1994, did not reflect even mild limitation of 
motion and only subjective complaints of pain that were not 
supported by any signficant objective findings.  
Specifically, the Board must point out that in October 1993, 
he was reported to have no swelling and good range of motion 
even when his subjective complaints were increasing.  In 
addition, although there were diagnoses which referred to 
arthritis of the right ankle in and after service, since 
there is no X-ray finding of arthritis in the record, the 
Board finds that the Diagnostic Code 5003 for arthritis is 
not applicable.  Thus, based on lack of manifestations of 
right ankle disability consistent with moderate foot 
impairment under Diagnostic Code 5284 or moderate limitation 
of motion under Diagnostic Code 5271, the veteran was not and 
is not entitled to a compensable evaluation for his right 
ankle disorder for the period of May 1, 1992 to December 14, 
1994.  

VA general medical examination in December 1994 revealed that 
the veteran had crepitus of both ankles but no tenderness.  
The right ankle dorsiflexed to 6 degrees, and plantar flexed 
to 53 degrees.  The left ankle dorsiflexed to 9 degrees and 
plantar flexed to 73 degrees.  These were considered normal 
findings.  All X-rays were interpreted to reveal normal 
findings and the diagnoses included crepitus of both ankles 
and slight decrease in dorsiflexion.

VA outpatient records indicate that the veteran complained of 
pain in the ankles in May 1995 and August 1995.  In March 
1996, examination revealed some bilateral tenderness of the 
medical dorsal ankles.  In April 1997, the veteran's spouse 
indicated that the veteran's ankles would swell on a daily 
basis and that she would rub them every night in an effort to 
get out the knots and to bring down the swelling.  At a VA 
joints examination in November 1997, the veteran complained 
of pain in all of his joints, but at this time was most 
interested in his back, ankles and knees.

Thus, while medical evidence prior to December 14, 1994 had 
failed to document even slight limitation of motion, the 
Board finds that based on the crepitus and slight decrease in 
dorsiflexion exhibited at the time of the December 14, 1994, 
VA examination, the level of the veteran's right ankle 
disability now warranted a 10 percent evaluation for moderate 
limitation of the ankle under Diagnostic Code 5271.  The 
Board does not, however, find that the medical evidence from 
and after December 1994 examination justifies a higher 
evaluation.  

The Board notes that while it does not find that there is X-
ray evidence of arthritis in the right ankle and that 
Diagnostic Code 5003 is therefore not applicable, since 
arthritis is also rated based on limitation of motion and the 
veteran's loss of motion is no more than moderate, this would 
not have provided any additional basis for an increased 
evaluation.  In addition, as limitation of motion is one of 
the major reasons that the veteran has been assigned a 10 
percent evaluation since December 14, 1994, a separate rating 
for arthritis of the right ankle based on lost motion would 
have constituted a separate compensable evaluation for the 
same disability and violative of the rule against pyramiding 
found in 38 C.F.R. § 4.14.


ORDER

The veteran's claims for service connection for weakness, 
tiredness, memory loss, subjective decrease in feeling in 
extremities, and a left ankle disorder are granted.

The veteran's claims for service connection for sinusitis, 
Dupuytren's Contractures, hypogammaglobulinemia, and cold 
injury to the fingers and toes, are denied as not well 
grounded.

Entitlement to an evaluation in excess of 10 percent from May 
1, 1992 to May 2, 1995, for cervical spondylitis is denied.

Entitlement to a 20 percent evaluation from May 2, 1995 for 
cervical spondylitis is granted. 

Entitlement to an evaluation in excess of 10 percent from May 
1, 1992 to May 7, 1993 for the veteran's back disability is 
denied.

Entitlement to an evaluation in excess of 20 percent from May 
7, 1993 for the veteran's back disability is denied.

Entitlement to a compensable evaluation from May 1, 1992 to 
December 14, 1994 for the veteran's right ankle disorder is 
denied.

Entitlement to an evaluation in excess of 10 percent from 
December 14, 1994 for the veteran's right ankle disorder is 
denied.

Entitlement to the effective date of May 1, 1992 for the 
grant of service connection for arthritis of the right and 
left knee, is granted.


REMAND

As was noted above, in view of the decision establishing an 
effective date of May 1, 1992, for the grant of service 
connection for arthritis of the right and left knee, the 
Board is of the opinion that the RO must initially evaluate 
these service-connected disabilities from that date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As was also noted above, while the RO concluded that the 
appropriate date for service connection for PTSD was January 
1995, a September 1992 VA examination revealed a diagnosis of 
an adjustment disorder.  Although none of the symptoms were 
noted as being in response to anything identified as a PTSD 
stressor in service, the Board finds that additional medical 
development is warranted in order to clarify whether the 
report from this examination indicated the presence of PTSD 
in addition to, or in lieu of, the adjustment disorder.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should then arrange for the 
veteran's claims file, including this 
remand, to be reviewed by an appropriate 
examiner, in order to formulate responses 
to the following:

Do the findings obtained at the veteran's 
VA neuropsychiatric examination of 
September 1992, support a diagnosis of 
PTSD in addition to, or in lieu of, an 
adjustment disorder?

If the examiner finds that an examination 
of the veteran is necessary in order to 
provide the above-requested opinion, the 
RO should schedule such an examination.

Any opinion expressed must be accompanied 
by a complete rationale.  If the examiner 
concludes that the above question can not 
be answered without resort to 
speculation, he or she should so 
indicate.

3.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested supplemental 
medical opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should determine the correct percentage 
disability evaluation(s) for the 
veteran's arthritis of the right and left 
knee from May 1, 1992.  The RO should 
also readjudicate the issue of 
entitlement to an earlier effective date 
for service connection for PTSD.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide




expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals






